Exhibit 10.1


IMS HEALTH INCORPORATED


EXECUTIVE ANNUAL INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK INCENTIVE PLAN


FORM OF SUMMARY OF            PERFORMANCE GOALS
AND AWARD OPPORTUNITIES


THIS IS A SUMMARY OF THE TERMS OF AUTHORIZATION OF AWARDS FOR          UNDER THE
EXECUTIVE ANNUAL INCENTIVE PLAN (“AIP”) AND THE RELATED PERFORMANCE RESTRICTED
STOCK INCENTIVE PLAN (“PERS PLAN”).  THE PERS PLAN IS AN ESTABLISHED PROGRAM OF
IMS HEALTH INCORPORATED (THE “COMPANY”) IMPLEMENTED UNDER THE 1998 EMPLOYEES’
STOCK INCENTIVE PLAN (THE “ESIP”).  THESE AWARDS ARE AUTHORIZED, AND THE AIP AND
PERS PLAN ADMINISTERED, BY THE HUMAN RESOURCES COMMITTEE (THE “COMMITTEE”).  IF
THERE IS ANY CONFLICT BETWEEN THE TERMS OF THIS SUMMARY AND THE AIP, PERS PLAN
(AS IMPLEMENTED IN RESOLUTIONS OF THE COMMITTEE OR OTHERWISE), ESIP, OR ANY
RESOLUTION, AWARD AGREEMENT, OR OTHER DOCUMENT HAVING LEGAL EFFECT WITH RESPECT
TO THE MATTERS SUMMARIZED HEREIN, SUCH OTHER PLAN OR DOCUMENT SHALL GOVERN.

Part I.              Performance Goal

(a)           AIP.  Individuals selected to participate in the AIP for         
shall earn the AIP annual incentive award for          based on the achievement
of financial performance goals and other measures of performance and
discretionary factors that may be considered by the Committee.  The AIP         
financial performance goals will be weighted 50% for revenue and 50% for
operating income, each determined on a consolidated basis.  In addition, if such
financial performance equals or exceeds 80% of the targeted level of performance
for each of the revenue and operating income components of the financial
performance goal, the Committee may exercise discretion to adjust the award
upward, subject to the determinations of the Committee and in no event to result
in a payout in excess of 200% of the individual’s target payout or in excess of
the maximum individual award under the AIP.  The Committee intends to exercise
this discretion as follows:

·                  Progress in achieving strategic objectives: The level of
achievement of strategic objectives will be determined by the CEO and reported
to the Committee with a recommendation as to adjustments, if any; the Committee
will determine whether to adjust the payout levels upward or downward with
respect to each financial objective by up to 10% based on achievement of
strategic objectives.  With respect to the CEO, the level of achievement of
strategic objectives will be determined by the Committee.

·                  Individual performance under PMP:  Individual awards will be
further adjusted upward or downward in accordance with the Annual Incentive
Payout Guidelines under the Performance Management Program (“PMP”), which
assesses individual achievement of goals and work-related skills/behaviors.

·                  Other discretionary adjustment:  The Committee also retains
discretion to adjust awards upward or downward by 20% based on such other
factors as the Committee may deem relevant.

These are guidelines representing the intent of the Committee, but the Committee
retains discretion, consistent with the terms of the Plan, to adjust any award
downward and, if any upward adjustment is authorized, to determine the basis for
and amount of such adjustment, subject to the individual maximum specified above
and the applicable award limits under the AIP.

(b)           PERS Plan.  For         , each participant shall be awarded PERS
(restricted stock units) having a value equal to the AIP annual incentive earned
and paid for          performance.  


--------------------------------------------------------------------------------


PERS shall vest and become non-forfeitable if the participant remains in service
until the first business day of January,         , subject to the terms of the
ESIP, any Employment Agreement between the participant and the Company, and the
customary terms of the form of restricted stock units (PERS) agreement
previously approved by the Committee.  The maximum PERS award that may be earned
shall be limited in accordance with applicable award limits under the ESIP.

(c)           Financial Performance Goal.

(i)            Component Payout Percentage Table.  The “Component Payout
Percentage Table “for the AIP financial performance goal for          shall be
as follows.  Percentages appearing in the table are referred to in this Summary
as Component Payout Percentages:

Performance

 

Floor

 

Downside
Minimum

 

Downside
Cliff

 

Target

 

Upside
Potential

 

Upside Maximum

 

Revenue

 

 

 

 

 

 

 

 

 

 

 

 

 

Component

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating Income

 

 

 

 

 

 

 

 

 

 

 

 

 

Component

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Committee has separately specified the levels of Revenue and Operating
Income that correspond to the Floor, Downside Minimum, Downside Cliff, Target,
Upside Potential, and Maximum performance levels.

(ii)           Award Opportunities Earned For Financial Performance.  The
financial Performance Goal shall be deemed achieved at the end of the
Performance Period in accordance with the following:  First, the Committee shall
determine the level of achievement of the revenue component of the Performance
Goal and the operating income component of the Performance Goal, and for each
the corresponding “Component Payout Percentage.”  (Example:  Revenue at target
has a Component Payout Percentage of 100%.)  For component performance between
any two performance levels (e.g., between “Floor” and “Downside Minimum”), the
Component Payout Percentage will be interpolated.  For performance below the
“Floor” level, the Component Payout Percentage will be zero, and for performance
above the Upside Maximum, the Component Payout Percentage will be 200%.  Second,
the “Financial Performance Payout Percentage” will be determined as the sum of
50% of the Component Payout Percentage for revenues and 50% of the Component
Payout Percentage for operating income.

(d)           Discretionary Adjustments.  If the threshold performance
requirement specified in Part I(a) above is met, the Committee will consider
whether to make discretionary adjustments to the participant’s award (expressed
as a percentage of the target payout) based on progress toward strategic
objectives, assessed individual performance under the PMP, and other
discretionary considerations (as specified in Part I(a)).

(e)           Final Annual Incentive Award.  The Committee will calculate the
participant’s final AIP incentive award for          by multiplying his or her
Target Award by the percentage determined under Part I(c) and (d) above,  In no
event, however, will the final AIP annual incentive exceed the applicable
maximum award limit specified in the AIP.

(f)            Adjustments to Performance Goals.  The Committee may determine in
its discretion to adjust each component of the financial Performance Goal and
the threshold


--------------------------------------------------------------------------------


performance required for the individual Performance Goal, and shall adjust such
components to eliminate the positive and negative effects of extraordinary
items, including acquisitions , and changes in accounting principles from
        , provided that no such adjustment is authorized or may be made with
respect to a Covered Employee if and to the extent that such authorization or
adjustment would cause the Performance Goal not to meet the applicable
requirements of Treasury Regulation § 1.162-27(e)(2) under the Code.  In
addition, the Committee retains “negative discretion” to limit or eliminate the
amount payable in settlement of any Award.

Part II.   Award Payout/PERS Grant

A participant’s annual incentive award earned under the AIP for         
performance will be payable promptly upon determination by the Committee, and in
no event more than 2.5 months after the end of the Company’s          fiscal
year, unless such award is validly deferred under a deferral plan of the
Company.  In addition, PERS will be granted to such participant at the time the
annual incentive award is payable to the participant (disregarding any elective
deferral) in an amount equal to the amount of such annual incentive divided by
the average closing price per share of Company Common Stock over the final 20
trading days of         .  Unless otherwise determined by the Committee (and
subject to the terms of the AIP and any employment agreement or
change-in-control agreement between the participant and the Company), no amount
will be payable under the AIP and no PERS will be granted to a participant who
does not remain employed by the Company or a subsidiary at the payment date
determined by the Committee under this Part II.

Part III.  Participants and Target Award Opportunities

The participants in the AIP and PERS Plan for         , and the target Award
opportunities of each, are set forth by the Chairman of the Board and Chief
Executive Officer and approved by the Committee annually, and may from time to
time be revised or supplemented.  AIP award opportunities are designated under
the AIP.  With respect to PERS, Award opportunities and shares that may be
issued or delivered in settlement of PERS shall be governed by and drawn from
the ESIP.  The foregoing notwithstanding, the Chief Executive Officer of the
Company may modify or cancel any Award opportunity or Award granted to any
participant in order to comply with local laws or customs in any jurisdiction
other than the United States, or to avoid undue administrative expense with
respect to such foreign jurisdiction, but no such modification or cancellation
is authorized with respect to a person likely to be a Covered Employee as
defined in the AIP at the time compensation is payable hereunder.


--------------------------------------------------------------------------------